I concur with the majority in overruling appellees' first exception, but for a different reason from that given in the majority opinion. Appellees' failure to except to the decision of the justice of the superior court, who overruled appellees' first motion to dismiss appellants' appeal from the decree of the probate court, rendered the question raised by that motion resadjudicata. The question could not again be raised in the superior court, and the trial justice who heard the appellees' second motion to dismiss, which was based on the same ground of lack of jurisdiction in the probate court to construe a legacy, was himself without jurisdiction to pass upon that question. He quite properly, therefore, held that the question was resadjudicata.
Appellees' exception to this ruling brings to this court for review only the narrow question whether the trial justice was in error in holding the question res adjudicata as to the case before him. The ruling of the trial justice is supported by the recent decision of this court in Colaluca v. FirstenbergBottlers' Supplies, Inc., 65 R.I. 378, 13 A.2d 378. The principle therein enunciated is applicable to a question of jurisdiction over the subject-matter as well as to a question of jurisdiction over the person. The Church Suits, 49 R.I. 270,49 R.I. 269 274. That is also the law as laid down recently by the *Page 246 
supreme court of the United States in Stoll v. Gottlieb,305 U.S. 165.
Under the above view it is not necessary at this time to determine the question of jurisdiction of the probate court, under G.L. 1938, chap. 579, § 15, to construe a legacy. However, since the majority has undertaken to determine that question, I feel obliged to say that I do not concur fully in the conclusion which the majority has reached. I agree with that part of their opinion which holds that the legislature has conferred upon the probate court the power to construe a legacy, but I disagree with their view that any person interested in a will is authorized by § 15 to invoke such power.
It is my opinion that no such procedure was intended by the commission which drafted said section and recommended it for enactment into law. On the contrary, I think that the commission clearly indicated in its report to the legislature that it was recommending an amendment of the then-existing probate law, especially for the benefit and protection of an executor or administrator c.t.a. To accomplish this purpose they drafted what is now § 15, which made it possible for such executor or administrator, if he felt there was a necessity for determining "the identity of a legatee, or the construction or the payment and satisfaction of any legacy", to obtain the advice and direction of the probate court before paying such legacy. Under the circumstances in which said section became a part of the probate law of this state, I think the purpose which the commission had in mind is entitled to very great weight in arriving at a proper construction of the statute.
The Court and Practice Act of 1905 made far-reaching changes in the judicial system of this state and in our practice and procedure. Under the provisions of the probate law as it existed before the passage of that act, an executor or administratorc.t.a. was without substantial protection in *Page 247 
the payment of legacies or after the filing and approval of his final account, as the law did not provide for the discharge of the executor or administrator from further liability. A number of decisions of this court prior to 1905 had revolved about this lack of termination of the liability of executors and administrators and apparently it was a situation that cried out for a remedy which only the legislative department was competent to give. Accordingly, when the commission was appointed to revise the judicial system of the state, this deficiency in our probate law did not escape their attention. On the contrary, they gave it their expert consideration and proposed what they deemed a suitable remedy.
That they did not contemplate going farther than offering a remedy for the well-known lack existing in the law is at once evident, it seems to me, from the very language of their report referring to § 15. They say therein that this section "empowers Probate Courts to construe wills so far as may be necessary toadvise executors and administrators with the will annexed
with respect to the payment of legacies. This provisionenables executors to close their accounts in the Probate Court, and the law further provides for the discharge of executors and administrators so as to terminate their liability." (italics mine)
I think it is reasonable to conclude from the above-quoted language that the commission was recommending a method by which an executor or administrator c.t.a. could obtain the advice and direction of the probate court, and that it was not opening the door for anyone interested in the will to obtain a construction of a legacy in that court. Certainly nothing would be gained in point of time by making possible such a procedure, but rather the opposite.
Certification of a bill for construction of a will is available to anyone interested in a will. That remedy is surely more expeditious than the circuitous appeals inherent in the procedure *Page 248 
approved by the majority opinion. The travel of the instant petition is a good illustration in proof of this statement. Of course, if the legislature had expressly conferred such a right on anyone interested in a will, this question would not have arisen. In that event, regardless of the wisdom of the amendment or its desirability from any point of view, we would be obliged to give effect to the already expressed legislative intent; but in the light of the circumstances under which § 15 became a part of the probate law, and in view of the omission which it seems to me it was so clearly designed to supply, as indicated by the report of the commission, it is not reasonable to imply from the language of said section that it was the intention of the legislature to confer upon anyone interested in a will the right to invoke this new remedy.
We come next to a consideration of the language of the will to determine whether or not the residuary legatees take all of the remainder of the testator's estate after the payment of the specific bequest of twenty pounds to William Henry Bond. The determination of this question turns on the legal meaning of the words "personal effects", the qualifying significance, if any, of the words immediately following: "including all money on deposit in Banks in England", and also whether the rule of construction which leans against intestacy is applicable as an aid to a proper construction of the present will.
It is admitted that this will is to be construed according to the law of England. This being so, it is to the English decisions we must look for a proper understanding of the meaning of the words "personal effects". Definitions from dictionaries, either English or American, are without persuasive force if the courts of England have determined the meaning and scope of such words when used by a testator to dispose of his property. The following cases are convincing in this respect and quite clearly hold that the word "effects" *Page 249 
is synonymous with worldly substance or all of a man's property provided that there is no other language in the will which restricts the meaning of the word. Hogan Lessee v. RowlandJackson, Cowper's Rep. 1  2, 299; Hodgson v. Jex, 2 Ch. Div. 122; Campbell v. Prescott, 15 Ves. 500a; Michell v.Michell (1820), 5 Madd. 69; Smyth v. Smith, 8 Ch. Div. 561.
There appear to be other cases to the same general effect. Indeed, it can be safely said that the great weight of English authority seems to support the holding of Lord Mansfield inHogan Lessee v. Jackson, supra. In that case the question was whether the testator's words "all the REMAINDER and RESIDUEof ALL the EFFECTS both REAL and PERSONAL, which I shall die possessed of" were sufficient to convey the testator's real as well as his personal estate. There was no controversy over whether it comprehended personalty. It was argued that "effects real" comprehended no more than chattels real. Lord Mansfield rejected that contention and held that the word "effects is equivalent to worldly substance" saying, at page 304, "I takeeffects to be synonymous to worldly substance, which means whatever can be turned to value; and, therefore, that real and personal effects mean all a man's property." In other words "effects real" comprehended real estate of the testator, "effects personal" his personal estate, and "effects both real and personal" all of his estate.
Applying this language to the instant case it is clear that the testator, when he used the words "personal effects", without coupling with them any additional words of a restrictive nature, employed a term which has a settled meaning in the law of England. It is argued, however, that the words "including all money on deposit in Banks in England" immediately following the words "personal effects" necessarily indicate that the testator did not use the words "personal effects" to denote his personal estate but rather merely moveables pertaining to his person, and that the added words *Page 250 
are and must be considered as words of enlargement to include money on deposit in banks in England. This argument, however, overlooks the fact that the testator used the words "personal effects" immediately after making a specific bequest of twenty pounds to William Henry Bond and that he speaks of "All theremainder of my personal effects." (italics mine) At the very least this clearly indicates that he could not have used the words "personal effects" in the narrow sense claimed.
It is as reasonable to find that he was using the term in its broad sense, as settled by the law of England, as to infer that he was using it in its narrow sense; and I think it even more reasonable, especially in view of the important fact that, if the narrower sense was intended, then the testator must be held to have died intestate as to his personal estate in the United States. Where two constructions may be reasonably made of a testator's will, one of which leads to a partial intestacy and the other does not, the latter construction will be adopted; and the reason is that the law leans strongly against intestacy where the testator has solemnly undertaken to dispose of his property by will, unless his intention to die intestate as to part of his property is clearly manifest in the instrument itself.
Moreover, it has been said that this abhorrence of intestacy under a will is strongly manifested by the courts especially where the subject of the gift is the residuary estate. 28 R.C.L. § 189, p. 228. This rule of construction is uniformly adhered to by the courts of England and was characterized by Lord Esher, M.R. in In re Harrison. Turner v. Hellard (1885), L.R. Div. 30 Ch. 390, 393 as a "golden rule". It is also the rule which has been consistently referred to and followed in this state.Industrial Trust Co. v. Gardner, 44 R.I. 404; Hammill v.Anderson, 43 R.I. 103; Cook v. Cook, 35 R.I. 342; Smith
v. Greene, 19 R.I. 558.
Looking at this will and searching first of all for the intention of the testator, I find it impossible, in the face of *Page 251 
the well-recognized rules of construction above discussed and the lack of any manifest indication in the will itself, to hold that the testator intended to die intestate as to any of his property. Therefore, notwithstanding the testator's inexplainable interpolation of the words "including all money on deposit in Banks in England", after his gift of all the remainder of his personal effects, I find that he has given all his personal property to his residuary legatees.